         Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 1 of 35




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________
                                           :
MP, by and through her Guardian,           :
VC, and VC individually on her own behalf, :
                                           :
                                           :
       Petitioners​,                       :     Case No: 5:20-cv-4447
                                           :
               v.                          :
                                           :
 Parkland School District                  :
                                           :
       Respondent.                         :
 _____________________________________________________________________________

                                         COMPLAINT

                         INTRODUCTION AND BACKGROUND

   1. This matter arises as an appeal of an administrative decision regarding a Due Process
      Hearing under the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400 ​et seq.

   2. Petitioner, MP, is a student, who at all times relevant to the Due Process Complaint was
      living within the boundaries of the Parkland School District (“District”). VC is MP’s
      Guardian, residing with MP.

   3. Defendant Parkland School District is a Pennsylvania public school district and local
      educational agency (“LEA”) under the Individuals with Disabilities Education Act, 20
      U.S.C. §§ 1401-1482.

   4. Pursuant to federal and state law, the District was the LEA responsible for providing MP
      a Free Appropriate Public Education (“FAPE”) during his residence within the District.

   5. This Court has federal question jurisdiction, 28 U.S.C.§ 1331, and specific grant of
      jurisdiction under Section 615(a) of the IDEA, 20 U.S.C. § 1415(i)(2).

   6. Venue properly lies in the Eastern District of Pennsylvania via 28 U.S.C.§ 1391, as the
      Defendant School District lies within and the causes of action arose within this district.



                                                                                                   1
          Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 2 of 35




    7. The claims subject to this Complaint have been fully exhausted at the administrative level
       through a final Hearing Officer decision dated June 12, 2020. A copy of the decision is
       attached as Attachment A to this Complaint.

    8. Petitioners seek to reverse the Hearing Officer’s Decision and Order which incorrectly
       determined that MP was not denied a FAPE by the District in any respect November 17,
       2017 through October 28, 2019, and that Student should not be awarded compensatory
       education.

    9. Petitioners seek to reverse the Hearing Officer’s Decision and Order which incorrectly
       determined that MP was not entitled to an independent educational evaluation, despite the
       finding that Parkland School District had violated Student’s right to an independent
       educational evaluation.

    10. Petitioners seek to recover reasonable attorneys’ fees as a result of the Hearing Officer
        finding that Petitioners were a partially prevailing party.

                                               FACTS

    11. MP was born November 9, 2001. MP is a high school student who has resided within the

       boundaries of the District at all times relevant to this complaint.


    12. Parkland School District is the local education agency.

    13. Student is enrolled in the 12 grade in the school district.

    14. VC is not a native English speaker. S-7 at 2. MP’s family speaks Spanish and requires

       translation services. S-3 at 6.​1

    15. MP is disabled due to a number of chronic and severe medical conditions, which include,

       but are not limited to, Rett’s syndrome, complex partial seizures with impairment of

       consciousness, Cerebral Palsy, quardriplegia (diagnosed: spastic quadriplegic cerebral

1
 References to the administrative record throughout this complaint will be to the Notes of
Testimony (N.T.), Parent Exhibits (P-) followed by the exhibit number, School District Exhibits
(S-) followed by the exhibit number, Hearing Officer Exhibits (HO-) followed by the exhibit
number, the Hearing Officer’s Decision (HO Decision).

                                                                                                    2
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 3 of 35




   palsy), grand mal seizures (since the age of 18 months), global developmental delay,

   developmental regression, oropharyngeal dysphagia, and scoliosis. P2 at 4, 56-57.

16. MP has been identified by the school district as having a disability and needing specially

   designed instruction under the primary eligibility category of multiple disabilities and the

   secondary category of speech language impairment.

17. At all times relevant to this complaint, Student has been assigned to the multiple

   disabilities support - functional classroom operated by the Intermediate Unit at Parkland

   High School, within the District. HO Decision at p. 4.

18. Around the start of the 2018-2019 school year, MP began losing weight, with the District

   sending MP’s lunches home with her on the bus, whereas, at home, MP had no issue

   eating. ​(NT 667:1-669:15); ​see ​S8 at 10 (IEP dated 3/14/2018, memorializing Guardian’s

   prior “concerns with the amount that [MP] [was] sleeping at school and the lack of

   liquids that she [was] consuming at school” and the “inconsistency of [MP] finishing all

   of her food,” noting that she did not have trouble getting MP to eat and drink at home).

19. Multiple requests were made by Student’s medical providers for full-time nursing

   services in school and educational and related services to be provided by the school in

   MP’s home during times she was unable to attend for medical reasons. ​See, e.g., ​P-2 at 1

   (home services); p. 4 (3 months homebound); p. 3, 13, 17 (one-to-one nursing requests

   from multiple sources).

20. On November 9, 2018, MP’s pediatric neurologist, Rohan Sheikh, MD, wrote the District

   the following prescription for MP: “Home based school for 3 months – 5 hours/week,

   including PT/OT/SP.” P2 at 1-2.




                                                                                               3
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 4 of 35




21. On November 9, 2018, MP’s pediatric neurologist, Rohan Sheikh, MD, provided the

   following reason for his request for MP: Seizure, Cerebral Palsy, Weight Loss,

   inadequate sleep. P2 at 1-2. The doctor stated that the reason this condition prevented MP

   from attending school is because she was “sleeping throughout the school day, missing

   lunch,” “instruction,” and “therapy.” P2 at 1-2.

22. The District’s Supervisor of Special Education “knew that there was a request for some

   sort of instruction in the home,” relating to the documents submitted by Dr. Sheikh. ​(NT

   316:4-317:2)​.

23. On November 28, 2018, MP’s doctor, Elaine S. Banerjee, MD (Dr. Banerjee), wrote the

   District that MP “has severe developmental delays due to Rett syndrome and is unable to

   participate in school and has significant medical needs including a feeding tube and

   seizure disorder.” P2 at 3.

24. On January 29, 2019, MP’s doctor, Elaine S. Banerjee, MD (Dr. Banerjee), wrote the

   District the following:

           [MP] is under my care. I recommend that she receive 5 hours/week of home
           bound schooling. Her medical needs including Rett syndrome, Complex partial
           seizures with impairment of consciousness, breakthrough seizures, and
           malnutrition with placement of gastronomy tube prevent her attending school.
           The frequent seizure activity is causing fatigue and sleepiness and preventing her
           from eating while at school. It is important for her health and safety that she
           remain at home to ensure that she is safe, stimulated, and being fed.

           I first saw [MP] on 11/28/18. The probable duration of her medical problems will
           be lifelong, and she will be re-certified every 3 months unless there is a
           significant change in her medical conditions.

   P2 at 4.

25. On January 29, 2019, MP’s doctor, Elaine S. Banerjee, MD (Dr. Banerjee), wrote the

   District a request for a temporary medical excusal for MP, requesting that MP receive 5




                                                                                             4
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 5 of 35




   hours per week of educational instruction in the home. P2 at 5. Dr. Banerjee notified the

   District that the diagnosis requiring the temporary medical excusal was malnutrition with

   gastrostomy tube placement and complex partial seizure with impairment of

   consciousness. P2 at 5. Dr. Banerjee notified the District that MP was then-currently

   hospitalized for a seizure and was previously hospitalized for gastrostomy tube

   placement. P2 at 5.

26. On February 11, 2019, Dr. Banerjee wrote the District, notifying them that MP had been

   unable to attend school from 11/9/2019 until the then-present date due to medical

   reasons. P2 at 8. Dr. Banerjee then indicated that MP “will not be able to return to school

   and is in the process of arranging home-bound schooling.” P2 at 8.


27. Jennifer Pammer, one of MP’s teachers, expressed her belief that MP had never seized in

   her class, because she never witnessed MP’s “whole body shaking.” (NT 245:11-247:19).

   Although, Jennifer Pammer did witness MP with impaired consciousness in her class. ​Id​.

   Jennifer Pammer also witnessed MP and tremoring in her class. ​Id​. Nevertheless, Jennifer

   Pammer was MP’s teacher for the 2018-2019 school year and the 2019-2020 school year,

   but never witnessed her seizure.


28. The District never issued a Permission to Reevaluate, including a request for consent to

   have a physician provide an evaluation to inform the District’s educational program for

   MP.

29. The District never issued a Permission to Reevaluate, including a request for consent to

   have a physician provide an evaluation to inform the District’s educational program for

   MP, despite their disagreement with MP’s medical providers.




                                                                                               5
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 6 of 35




30. It is important to note that the MP’s diagnosis of complex partial seizure with impairment

   of consciousness does not manifest with her whole body shaking. Rather, MP’s diagnosis

   of complex partial seizure does manifest with the impairment of consciousness, as is

   made plain by the diagnosis.


31. On April 8, 2019, Guardian requested an independent educational evaluation consisting

   of the following assessments:

           An independent psychological evaluation at District expense, conducted by a
           bilingual psychologist (fluent in both English and Spanish), evaluator selected by
           the Guardian, and results utilized to develop an appropriate program and
           placement for [MP];

           An independent feeding evaluation by a feeding specialist trained, skilled and
           experienced in working with children with significant disabilities, selected by the
           Guardian, at the Parkland School District’s expense, by an evaluator selected by
           the Guardian, with the results to be utilized to develop an appropriate program
           and placement for [MP];

           An independent physical therapy evaluation by a physical therapist trained,
           skilled and experienced in working with children with significant disabilities,
           selected by the Guardian, at the Parkland School District’s expense, by an
           evaluator selected by the Guardian, with the results to be utilized to develop an
           appropriate program and placement for [MP];

           An independent Augmentative and Alternative Communication Evaluation
           (AAC) by an evaluator skilled and experienced in working with students with
           significant speech and language deficits, at the Parkland School District’s
           expense, by an evaluator selected by the Guardian, with the results to be utilized
           to develop an appropriate program and placement for [MP]; and,

           An independent OT evaluation administered by an Occupational Therapist
           trained, skilled and experienced in working with children with significant
           disabilities, selected by the Guardian, at the Parkland School District’s expense,
           by an evaluator selected by the Guardian, with the results to be utilized to develop
           an appropriate program and placement for [MP].

   S-18.

32. The District never responded to this request by providing MP with the independent

   educational evaluation or filing for due process in order to defend their evaluation.

                                                                                                6
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 7 of 35




33. Further, they have not appropriately and comprehensively evaluated MP.

34. Because the District did not appropriately and comprehensively evaluate MP, the District

   did not provide an individualized educational program that was reasonably calculated to

   provide MP with an appropriate education in light of her circumstances.

35. But the District’s failure to provide an MP with an individualized educational program

   that was reasonably calculated to provide MP with an appropriate education in light of

   her circumstances extends beyond the inadequacies of the District’s evaluation.

36. When MP arrived at the District, the District began implementing an eye gaze goal. S-3

   at 18; ​(NT 72:11-21)​.

37. Rachael Landis, MP’s special education teacher during the 2017-2018 school year,

   testified that she would ask MP questions in English for the eye gaze goal and would

   send home MP’s progress reports for this goal in English. ​(NT 72:22-73:10)​.

38. Rachael Landis testified that MP’s baseline for the eye gaze goal was to be determined at

   the time of MP’s IEP dated 11/20/2017, ​see​ S-3 at 19, and that it was zero at the time of

   MP’s IEP dated 3/14/2018. ​Compare ​S-3 at 18 ​with ​S-8 at 19; ​(NT 74:3-74:15).

39. When MP arrived at the District, the District began implementing an alertness goal,

   which tracked if MP kept her eyes open when probed weekly. S-3 at 19; ​(NT 73:11-21)​.

   Rachael Landis testified that she did not think that MP achieved the alertness goal,

   acknowledging that MP’s baseline for this goal was to be determined at the time of MP’s

   IEP dated 11/20/2017, ​see​ S-3 at 19, and was 8.6% at the time of MP’s IEP dated

   3/14/2018. ​Compare ​S-3 at 19 ​with ​S-8 at 20; ​(NT 74:19-77:1). As Rachael Landis

   testified, this alertness goal “would have been timing her ability to participate in the

   classroom and getting a percentage from the trial[s].” (NT 74:24-77:1).




                                                                                                 7
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 8 of 35




40. Based upon the District’s testimony, MP was only able to participate in the classroom for

   8.6% of the time during the 2017-2018 school year. (NT 74:19-77:1).

41. The ​IEP dated 3/14/2018 memorialized Guardian’s “concerns with the amount that [MP]

   [was] sleeping at school and the lack of liquids that she [was] consuming at school. She

   also stated some concern with the inconsistency of [MP] finishing all of her food,” noting

   that she did not have trouble getting MP to eat and drink at home. S8 at 10.

42. At the 3/14/2018 IEP Meeting, MP’s Guardian “mentioned that she contacted an agency

   about nursing and asked if… school felt that a nurse was medically necessary.” S8 at 10.

43. The District admitted that MP’s “sleeping sometimes affects” her ability to participate in

   inclusive activities. S8 at 11.

44. MP has been identified as having a speech or language impairment. She was reevaluated

   for speech and language in or around March of 2018 by Alyssa Krebs.

45. According to the District’s own notes, at the 3/14/2018 IEP meeting, Alyssa Krebs, the

   speech pathologist that conducted MP’s speech evaluation was noted as recommending

   “consult [services] only due to the inability to gain understanding of speech needs due to

   excessive sleeping during the day.” P2 at 47; ​see​ (NT 617:21-618:19) (Valerie Gylycz

   testifying to the documents authenticity and characterization of the notes being taken in

   the normal course of business).

46. Alyssa Krebs testified that she could not identify any recommendations that she provided

   in MP’s reevaluation report to address MP’s speech and language impairment, nor did

   she identify any of MP’s strengths or weaknesses relating to MP’s speech and language

   impairment. (NT 433:4-433:2).




                                                                                               8
      Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 9 of 35




47. Alyssa Krebs testified that she was not responsible for the identification of MP’s

   functional communication needs and the indication that they were exploring eye gaze to

   address those needs. (NT 433:16-433:19). Rather, Alyssa Krebs attributed the related

   portions of MP’s reevaluation report to MP’s special education teacher. (NT

   433:16-433:22).

48. Neither of MP’s special education teachers––Rachael Landis was MP’s teacher during

   the 2017-2018 school year, and Jennifer Pammer taught MP during the 2018-2019 and

   2019-2020 school years––had any background as a speech pathologist, a speech therapist,

   or a speech and language specialist. S-1, S-2.

49. The input derived from Alyssa Krebs’ speech and language evaluation, indicated that MP

   “sleeps throughout most of the school day. She is awake and alert for brief amounts of

   time throughout the school day, at which time she demonstrates poor awareness….” S-8

   at 8.

50. Alyssa Krebs indicated that MP was unable to communicate using eye gaze, a switch, or

   operate a cause and effect object. S-8 at 8.

51. But Alyssa Krebs did not trial any high-tech devices with MP, such as those that use eye

   gaze tracking software to determine whether such applications may be of any use to MP.

52. When asked about MP’s goal, which requires MP to use eye gaze in order to select an

   answer, ​see ​S-3 at 45, Alyssa Krebs stated that the goal was not a speech or language

   goal. (NT 431:5-16). Rather, she considered MP’s eye gaze goal “a special education

   goal” that is “out of her scope of practice,” (NT 431:15-16), which she neither wrote nor

   monitored, (NT 432:16-20). Nevertheless, Alyssa Krebs stated that she did “consult with

   [MP’s] teacher in regards to the eye gaze goal.” (NT 430:15-22)




                                                                                               9
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 10 of 35




53. When asked about MP’s goal involving the use of eye gaze, Alyssa Krebs stated that she

   did not write a speech and language goal for MP, because she only provided consultation

   services to MP’s teacher for 40 minutes per month in order to work on MP’s

   “foundational skills” and “ability to eye gaze manually between two objects to make a

   choice, and then further her communication that way.” (NT 431:5- 435:5).

54. According to the District’s own notes, based upon a conversation that Sherri Deeb

   (District’s head of nursing) had with Darlene Santos on 11/19/2019 (Ms. Santo was a

   social worker for MP’s Pediatric Neurologist, Dr. Sheikh), Dr. Sheikh did not feel MP’s

   sleep issues were related to medication. P2 at 47; ​see​ (NT 617:21-620:15) (Valerie

   Gylycz testifying to the documents authenticity and characterization of the notes being

   taken in the normal course of business).

55. On April 8, 2019, Guardian, through counsel, requested “​I​mmediate ​assignment of a

   one-on​-one Nurse ​and ​a 1:1 personal care assistant to be with [MP] at all times (from the

   time she is picked up to the time she is dropped off).” P7 at 3.

56. On April 24, 2019, the school district, by counsel, responded to the request for an

   independent educational evaluation, stating that the guardian unilaterally withdrew the

   student from school on November 8, 2018, without mentioning the prior doctor’s notes

   that were received on behalf of MP. S-19; NT 193.

57. The school district did not file a due process complaint or offer to pay for the independent

   evaluation in response to the request. HO Decision at 13.

58. On May 8, 2019, MP’s doctor, Elaine S. Banerjee, MD, wrote the District the following:

           [MP] is currently under my care. Based on her history of Rett syndrome, cerebral
           palsy, spastic quadriplegia, seizure disorder, and poor feeding with gastrostomy
           tube in place, it is medically necessary for [MP] to have a one-to-one certified
           registered nurse (RN) present with her, throughout the school day from drop-off


                                                                                             10
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 11 of 35




           to to pick-up, to supervise mediccal treatment of her seizures, feeding, and
           appropriate toileting schedule.

   P2 at 13.

59. On May 13, 2019, Sheri Deeb wrote to [MP]’s aunt, SO, and a number of PSD

   employees the following in regards to Dr. Banerjee’s medical requests:

           I received a fax from Dr. Banerjee today requesting various accommodations for
           [MP]. I have reached out to Dr. Banerjee for more information and will follow up
           as soon as we connect. One item Dr. Banerjee requested is a 1:1 nurse for [MP]
           while she is transported to and from school. I will be communicating with Dr.
           Banerjee about that request in addition to the others. In the meantime, in an
           abundance of caution, if you are uncomfortable sending [MP] to school by bus,
           you may transport her to and from school and the District will reimburse your
           mileage at the IRS rate of 58 cents per mile. If you believe [MP] can safely ride
           the bus while we coordinate with Dr. Banerjuee, you can continue to send her by
           bus.

   P2 at 14-16.

60. On May 16, 2019, MP’s doctor, Elaine S. Banerjee, MD, wrote the District the following:

           “As per my previous letter, my opinion regarding [MP]’s care is that due to her
           complex medical conditions, could be managed by a one-to-one certified nurse
           with her throughout the entire day. As an alternative, the school-based IEP team
           could consider instruction in the home at this time to meet her education needs
           while providing for her health and safety.

   P2 at 17.

61. During the 2018-19 school year, MP had over 93 absences due to medical reasons. P5 at

   1-3; S-17 at 1-3.

62. All of the days she missed that are accounted for on the attendance records produced by

   the District equal 93, and all were excused. ​Id​.

63. The attendance records produced by the District only include up until 3/29/2019. ​Id​. at 3.




                                                                                              11
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 12 of 35




64. In addition to those excused absences that are reflected in the attendance records

   produced by the District, we know that she continued to miss school up until May 6,

   2019, since it is documented in her IEP. S-14 at 7.

65. Soon after her return on May 6th and 7th, MP had to miss school again due to

   hospitalization. ​Id.​ Then there was a death in the family for which she missed a few days

   of school. (NT 732:12-25). From May 7, 2019 through June 7, 2019, MP was absent 10

   days. S-14 at 7.

66. So, excluding weekends and major holidays, from April 1, 2019 until May 3rd, MP

   missed an estimated 24 days of school, plus an additional 10 days of school after that,

   which brings the total absences during the course of the 2018-2019 school year to 127

   days.

67. In addition, while she was supposed to receive ESY during the summer of 2019, MP was

   hospitalized again. (NT 295:19-23).

68. At no time during the year did the District provide MP with a temporary medical excusal,

   instruction in the home, or any other educational or related services to MP while she was

   unable to attend school due to her medical condition, despite medical notes and requests

   made for MP to receive educational and related services in the home while she was

   unable to attend school due to her medical needs. (NT 683:3-685:3).

69. MP’s daily logs provide the following information for the 2018-2019 school year:

       -   09/11/2018​: MP was very sleepy on this day and only ate a little bit of lunch. S-13
           at 1.
       -   09/12/2018​: MP seemed tired, but she was awake almost all day. S-13 at 2.
       -   09/13/2018​: She slept for most of the day, including for her student ID picture.
           She ate a small amount of lunch. S-13 at 3.
       -   09/17/2018​: MP seemed very uncomfortable this morning and her stomach felt
           hard. S-13 at 4.


                                                                                             12
Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 13 of 35




 -   09/20/2018​: MP slept most of the day. She ate and drank very little. The teacher
     indicated that she needed a Seizure Protocol for MP as soon as possible. Teacher
     indicated she would call Guardian on September 24, 2018 at 1:20pm to discuss
     Guardian’s concerns. S-13 at 5.
 -   09/24/2018​: MP ate very little of her lunch.Teacher apologized for not calling as
     planned. Teacher also sent home seizure protocol and advised Guardian that she
     should “contact [MP]’s Neurology doctor about her increase of seizure activity.”
     S-13 at 6.
          - The attached Seizure Protocol, written in English, identifies that MP has
             complex partial seizures and that for any seizure lasting more than 5
             minutes, they are to provide MP with Diastat 10mg, which Guardian
             signed and returned. S-13 at 8.
 -   09/27/2018​: MP ate about ¾ of her lunch. She was awake and alert during the
     afternoon. Teacher requested more pants be sent into school. S-13 at 9.
 -   10/02/2018​: MP woke up around 11:30pm. She “termored for a few seconds and
     then was sound asleep until around 2:10pm. She was too sleepy to eat lunch. S-13
     at 10.
          - When pressed on whether this tremor was a seizure, MP’s teacher
             admitted that she was “not a medical doctor” and was “not really sure”
             how to differentiate a tremor from a seizure, but remained adamant that “it
             was not a seizure” because she “would have called the nurse and followed
             [] protocol.” (NT 245:11 - 246:6).
 -   10/25/2018​: MP slept for about half the day. She was awake to eat her lunch. The
     teacher indicated that MP “is often very deeply asleep and will not wake up.”
     S-13 at 11.
 -   4/25/2019: ​MP’s teacher sent home an invitation to an annual IEP meeting to be
     held Friday, May 3, 2019 at 8:30 AM. S-13 at 12-13. This was one of the earliest
     official school form documents that the District produced in this matter, which
     was provided to Guardian in her native language, ​see ​S-3 - S-13, only weeks after
     counsel wrote to the School District’s attorney earlier the same month, S-18.
 -   4/30/2019: ​MP’s teacher sent home an invitation to an annual IEP meeting to be
     held Friday, May 3, 2019 at 8:30 AM. S-13 at 16-21.
 -   5/13/2019: ​MP ate ⅓ of her pureed food over 30 minute period. S-13 at 29.
     Teacher sent home IEP documents. MP’s teacher sent home an invitation to an
     annual IEP meeting that was held Friday, May 3, 2019 at 8:30 AM, with
     highlighted section for directions, sign and date. S-13 at 23-28. She also sent
     home the Parental Consent to Excuse Members From Attending thee IEP Team
     Meeting, requesting Guardian to sign and date. ​Id​. She also purportedly sent home
     the Procedural Safeguards in Spanish and a Family Reference guide in Spanish.
     Id​.


                                                                                     13
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 14 of 35




       -   5/15/2019: ​MP ate all of pureed egg salad​. ​S-13 at 31.
       -   5/16/2019: ​She was awake all day. MP ate ⅔ cup of pureed food and all of her
           pudding. And she attended a chorus performance. S-13 at 32.
       -   5/17/2019: ​MP was sleeping and only received a few spoonfuls of her pureed
           food. Her medicines were given during her tube feeding. S-13 at 33.
       -   5/20/2019: ​MP went on a field trip. She slept through both snack and lunch, then
           woke up around 11:45am. She had her g-tube feeding around 11:45am. S-13 at
           34.
       -   5/21/2019: ​MP woke up around 11:15am. She ate ¾ of pureed food and 2 mini
           cupcakes, pureed with ½ container vanilla yogurt. S-13 at 35.
       -   -5/22/2019: ​MP slept all day and did not eat anything by mouth. S-13 at 36.
       -   5/24/2019: ​MP ate ¾ of pudding and a few spoonfuls of pureed food. S-13 at 37.
       -   5/28/2019: ​MP ate all of pureed food in container. S-13 at 38.
       -   5/29/2019: ​MP ate all of pureed food in container and an entire container of
           yogurt. S-13 at 39.
       -   6/10/2019: ​MP ate 5 ounces of rice pudding S-13 at 40.
       -   6/11/2019: ​MP ate yogurt and osmolite. S-13 at 41.

70. Of the 23 day accounted for in her daily activity log, MP attended 21.

71. Her sleep was tracked to some extent on approximately 12 of those days. On at least four

   days during which her sleep was tracked, she slept most of the day: 09/13/2018,

   09/20/2018, 10/02/2018, 5/22/2019. On roughly six days she slept a significant portion of

   the day: 09/11/2018, 09/27/2018, 10/25/2018, 5/17/2019, 5/20/2019, and 5/21/2019, and

   she was awake the entire day on two occasions (09/12/2018, 5/16/2019). Beginning June

   12, 2019, MP was in the hospital for two days in intensive care. (NT 689:18-19). That

   same day, on June 12, 2019, A truancy letter with Andrew Weber’s name on it was sent

   to Guardian, regarding MP’s absences. P2 at 35 (NT 312:21-23).

72. Parkland School District’s Supervisor of School Health and Wellness, Sherri Deeb, did

   not capitulate to the request for a full-time one-to-one nurse until she wrote the following

   in a letter on September 9, 2019:




                                                                                             14
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 15 of 35




           [MP] is a 12th grade student at Parkland High School. [MP] has multiple medical
           diagnoses including Rhett’s Syndrome, Cerebral Palsy and Seizure disorder.
           [MP]’s private duty nurse would accompany her on the bus, which picks her up at
           approximately 8:00 AM and drops her off at approximately 3:40 PM. [MP]’s
           typical transportation ride is one (1) hour or less to and from school.

           [MP] is in the Intermediate Unit Multiple Disabilities classroom. [MP] attends
           this classroom within Parkland High School Monday- Friday. School begins at
           7:40 AM and ends at 2:53 PM. The school is currently providing [MP] with
           occupational therapy, physical therapy, speech therapy, feeding therapy, along
           with her education. The classroom teacher’s primary responsibility is to educate
           the children in academics and functional skills. The maximum number of
           children, permitted by law, is eight (8) for this type of classroom, and the
           maximum number of adults would be two (2).

           [MP]’s medical needs include, but are not limited to, tube feedings, toileting,
           positioning, and seizure monitoring.

           Individual nursing services would be very helpful in providing the degree of
           individual monitoring required for [MP]. Our current Certified School Nurse to
           student ratio is approximately 3:3199. We would appreciate your consideration of
           these nursing services during the school day for the 19-20 school year.

   P2 at 18.

73. During the 2019-2020 School Year, up until the date the amended complaint was filed on

   October 18, 2019, MP was denied her right to a free appropriate public education.

74. A snapshot from MP’s daily logs, when juxtaposed to her IEP and Progress report, shows

   that MP’s IEP was neither reasonably calculated to provide her a FAPE and not being

   followed.

75. Her daily logs provide the following information for the 2019-2020 school year, up until

   October 17, 2019:

       -   09/03/2019​: She went to the nurse, did not eat by mouth, and slept all day. S-13 at
           43.
       -   09/04/2019​: She stayed in her seat/area; she received a group speech lesson and
           adaptive PE; she was “awake for most of the day”; and her teacher indicated that
           she needs briefs. S-13 at 44.




                                                                                             15
Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 16 of 35




 -   09/05/2019​: She stayed in her seat/area; she did not receive adaptive PE, speech,
     OT, or PT; and her teacher indicated that she was wet two times throughout the
     day and needed diapers and pants. S-13 at 45.
 -   09/06/2019​: “She Slept most of the day.” S-13 at 46.
 -   09/09/2019​: She slept the entire day. Her teacher thanked Guardian for sending
     briefs and noted that MP needs to bring a change of clothes to school. S-13 at 47
 -   09/10/2019​: She participated in group work, with visual prompts, she hung out
     with friends and completed class work with support. S-13 at 47
 -   09/12/2019​: She participated in group work, with visual prompts, she hung out
     with friends and completed class work with support. S-13 at 47
 -   10/01/2019​: She slept until around 1:30 pm and was changed twice when wet
     throughout the day. S-13 at 54.
 -   10/02/2019​: Student was awake all day. She seemed uncomfortable at times. But,
     when they repositioned her, she seemed to feel better. She was wet when they
     changed her on two occasions. P-15 at 24.
 -   10/03/2019​: Student woke around 1:15 PM. She was awake and alert the rest of
     the day, “watching videos about the weather, days of the week and months of the
     year.” She was wet when they changed her on two occasions. P-15 at 23. ​As
     noted by her Guardian, watching videos is an effective strategy for keeping
     her awake and alert. (NT )
 -   10/04/2019​: Student was awake and alert for a field trip to Cedar Beach Park; she
     enjoyed seeing all the other students in the classroom at the park; and she was wet
     when they changed her on two occasions. P-15 at 28.
 -   10/08/2019​: Student woke around 1:30 PM; she was wet when they changed her
     on two occasions; and wet pants were sent home in her book bag. P-15 at 21.
 -   10/11/2019​: Student was awake for most of the day; she expressed discomfort
     throughout the day; they repositioned, and she seemed to feel better for a little
     while; and she was wet when they changed her on two occasions. P-15 at 25.
 -   10/15/2019​: Student was awake off and on throughout the day; she was
     introduced to the new Science unit, High School Science Fair; she was also
     introduced to science vocabulary words; she was wet when they changed her on
     two occasions. P-15 at 29.
 -   10/16/2019​: Student was awake for the entire day; she had a group speech lesson,
     ate ¼ cup of food, and seemed happy; she was wet when they changed her on two
     occasions. P-15 at 27.
 -   10/17/2019​: Student was awake for the entire day; she went to the library and
     seemed happy; and she was wet when they changed her on two occasions. P-15 at
     26.




                                                                                     16
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 17 of 35




76. Despite being in attendance on at least 16 days and on 5 separate weeks between

   9/03/2019 through 10/17/2019, Student’s IEP was not being followed while she was in

   school.

77. For instance, despite being in attendance on at least 16 days and on 5 separate weeks

   between 9/03/2019 through 10/17/2019 (and not including any dates subsequent to

   10/17/2019), MP’s progress report from November of 2019 indicates that MP only

   received one trial of her goal “to respond to auditory stimuli to increase her alertness by

   independently turning her head to the direction of the sound,” even though the District

   was obligated to provide weekly probes. The District stated the following reason for

   failing to implement this goal: “Limited data was able to be collected due to student

   absences.” S-16 at 4.

78. MP’s absences were given in the progress report for MP’s other goals in November of

   2019, wherein the District indicates that she only received two trials of her goal to

   “actively participate by keeping her eyes open and completing 60% of the activity on

   each of 4 out of 5 total trials when probed weekly.” S-16 at 3. Looking to the same

   progress report, MP had purportedly met this goal by June of 2019, at which point the

   District stated that she kept “her eyes open and completed 94% of the activities for 4

   trials when probed weekly. ​Id​.

79. So, on days that MP was in attendance, the District did not implement MP’s IEP by

   conducting the probes necessary to gather data for her annual measurable goals.

80. Furthermore, on many of the days MP was in school she slept throughout much, if not

   most, of the day.




                                                                                             17
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 18 of 35




81. On many of the days MP was in school, she did not eat a well balanced meal consistent

   with the USDA guidelines.

82. At all times relevant to this complaint, MP qualified for a free or reduced lunch.

83. The District did not provide MP with a free or reduced lunch, despite the fact that she

   qualified.

84. At all times relevant to this complaint, the District did not puree MP’s lunches for her.

85. At all times relevant to this complaint, the District failed to provide documents relevant

   to MP’s special education program in Spanish on the District’s website, including, but

   not limited to, the District’s policies.

86. On many of the days MP was in school and her guardian sent in a lunch with her, the

   District did not feed her the lunch that was sent in.

87. On October 21, 2019, Student had a seizure at school and guardian was called to pickup

   MP, because the District did not have a nurse to accompany MP during transport.

88. The parties litigated the matter over the course of four hearing dates.

89. The Hearing Officer issued a decision on June 12, 2020.

                         HEARING OFFICER OF DECISION

90. The Hearing Officer’s decision ruled partially in favor of Defendants, concluding that

   MP was not denied a FAPE by the District in any respect between November 17, 2017

   through October 28, 2019, and that Student should not be awarded compensatory

   education. The Hearing Officer’s decision ruled partially in favor of Defendants, ruling

   that the Petitioners had proven that the Defendants had violated MP’s right to an

   independent educational evaluation, however, that the appropriate remedy was

   District-wide training for all those responsible for responding to such requests.


                                                                                                18
     Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 19 of 35




              COUNT I: IDEA Section 6(i)(2) - Errors of Law and Fact

91. Petitioners incorporate by reference all allegations set forth above and below.

92. The Hearing Officer made reversible error in several regards when issuing the attached
    Decision. The errors included both errors of law and fact.

                                    Procedural Error

93. The law is clear:

           In matters alleging a procedural violation, a Hearing Officer may find that a child
           did not receive a free appropriate public education only if the procedural
           inadequacies— (I) impeded the child's right to a free appropriate public
           education; (II) significantly impeded the parents' opportunity to participate in the
           decision making process; or (III) caused a deprivation of educational benefits.

94. 20 U.S.C. § 1415(f)(3)(E)(ii); ​see​ 34 CFR § 300.513(a)(2). The Hearing Officer did not

   apply this standard.

95. The District committed procedural error that was overlooked by the Hearing Officer.

96. Section 300.322(e) requires that the District take “whatever actions necessary to ensure

   that Parent understands the proceedings of the IEP team.” This includes provision of

   interpreting services.

97. Here, Guardian’s native language was not English. While it is true that Guardian attended

   IEP meetings, there was ample evidence to show that She did not “understand” these

   proceedings, which significantly impaired her participation.

98. The Hearing Officer misconstrues this legal requirements of understanding and instead

   concludes that participation is required. However, the participation and input is

   meaningless without understanding and the regulations and IDEA statutory construct

   favor substance over form when it comes to participation. The Hearing Officer never

   made these same considerations.


                                                                                               19
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 20 of 35




99. The Hearing Officer made further error in his determination of credibility regarding this

   issue. He concluded that the Guardian’s statements in a previous complaint contradicted

   an amended complaint. Therefore, the Hearing Officer admitted to consideration of a

   Complaint that was not before him, which constitutes legal error.

100.    Further, the Hearing Officer fails to consider communication barriers in the perceived

   inconsistencies in answers.

101.    His overanalysis of these alleged inconsistencies shows that he was biased against

   this Parent. The District’s testimony contained similar minor inconsistent statements that

   were ignored.

102.    The record evidence is preponderant that Guardian was denied meaningful

   participation and this denial significantly impaired Guardian’s ability to participate in the

   development of Student’s program. Therefore, Petitioners should have been awarded

   equitable remedy for this denial.


                              Substantive Denial of FAPE

103.    The IDEA and implementing federal regulations require local education agencies to

   provide a “free appropriate public education” (“FAPE”) to students who are eligible for

   special education. See 20 U.S.C. §1412. This entails that qualifying students will receive:


           “[A] special education and related services that—
           (A) have been provided at public expense, under public supervision and
           direction, and without charge;
           (B) meet the standards of the State educational agency;
           (C) include an appropriate preschool, elementary school, or secondary school
           education in the State involved; and
           (D) ​ ​are provided in conformity with the individualized education program
           required under [IDEA § 1414(d)].”




                                                                                              20
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 21 of 35




   20 U.S.C. § 1401(9).

104.    Under Section 504 of the Rehabilitation Act of 1973, § 794 (“Section 504”) and its

   implementing regulations, 34 C.F.R. §§ 104.31 et seq., states and local educational

   agencies (MPAs) must provide a FAPE to each qualified disabled child in elementary and

   secondary school. For purposes of Section 504, a FAPE is “the provision of regular or

   special education and related aids and services that (i) are designed to meet individual

   educational needs of handicapped persons as adequately as the needs of non handicapped

   persons are met and (ii) are based upon adherence to procedures that satisfy the

   requirements of §§ 104.34, 104.35, and 104.36.” 34 C.F.R. § 104.33(b)(1).

105.    The Supreme Court observed that an IEP “is constructed only after careful

   consideration of the child’s present level of achievement, disability, and potential for

   growth.” ​Endrew F. v. Douglas County Sch. Dist., ​137 S.Ct. 988, 197 L.Ed.2d 335, 350

   (2017). The IDEA “requires participating States to educate a wide spectrum of

   handicapped children,” and “the benefits obtainable by children at one end of the

   spectrum will differ dramatically from those obtainable by children at the other end, with

   infinite variations in between.” ​Id​. at 349-50 (citing ​Rowley ​at 206-09). The Court

   explained that, “an educational program must be appropriately ambitious in light of [the

   student’s] circumstances… [and] every child should have the chance to meet challenging

   objectives.” ​Id.​ at 351.


106.    In accordance with MP’s individualized educational program, all times relevant to

   this complaint, MP was deprived of her right to an appropriate education. MP required

   instruction in the home to accommodate MP’s life threatening medical condition, but the

   District did not provide her any instruction or related services during any of the time she


                                                                                              21
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 22 of 35




   could not be in school due to her condition, which resulted in well over 100 excused

   absences. When the District was notified that MP could return to school with a 1:1 nurse

   throughout the day, the District did not provide a timely response and only afford MP the

   1:1 nursing services on a handful of days. As a result of the District’s failure to

   accommodate MP’s need for educational and related services in the home, despite

   repeated requests made by MP’s doctors, the District denied MP a free appropriate

   education. As a result of the District’s failure to accommodate MP’s need for nursing

   services throughout the school day, despite repeated requests made by MP’s doctors, the

   District denied MP a free appropriate education.


107.    The failure to implement MP’s IEP denied her a FAPE.

108. As set forth above in the facts, MP slept throughout much of the time she was in
   school.

109.    Moreover, the District never grasped the nature of MP’s complex partial seizures,

   with unconsciousness, which account for her “sleeping” so frequently. In fact, one of

   MP’s teachers expressed her understanding that MP never seizures in her class, because

   she never witnessed MP’s “whole body shaking.” (NT 245:11-247:19). Although, she did

   witness MP unconscious and tremoring in her class. ​Id​.


110.    Further, the District did not provide Student with IEPs reasonably calculated to

   provide Student with a FAPE.


111. The Hearing Officer states that: “The guardian contends that the school district denied
   FAPE by failing to provide a sufficient number of trials on the student’s IEP goals in
   order to assess the student’s progress.” HO Decision at 23. Setting aside, for now, the
   Hearing Officer’s mischaracterization of Petitioner’s claims, the Hearing Officer did not
   apply the correct standard to his legal analysis.



                                                                                            22
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 23 of 35




112.    The Hearing Officer reasoned as follows, without providing any citations to authority:

           Applying the two-part test developed by the U.S. Supreme Court to this issue, it is
           clear that the guardian is not attacking the appropriateness of the student’s IEP
           here. According to the Supreme Court, the only other way to prove a denial of
           FAPE would be an actionable procedural violation by the school district. The
           guardian has not proven an actionable procedural violation with regard to this
           issue.

   HO Decision at 23.

113. But this was not a procedural claim. It ought to have been considered with
   Petitioners’ broad claim for a substantive denial of FAPE, as set forth in the complaint.

114.    With regards to the substantive FAPE requirements, the Supreme Court has

   underscored the statutory requirement that a free appropriate public education entail ​“a

   special education and related services that—are provided in conformity with the

   individualized education program required under [IDEA § 1414(d)].” 20 U.S.C. §

   1401(9); ​see ​Endrew​ ​F.​ ​v.​ ​Douglas​ ​County​ ​School​ ​District,​ 137 S.Ct. 988, 994 (2017)

   (“​A State covered by the IDEA must provide a disabled child with such special education

   and related services ‘in conformity with the [child's] individualized education program,’

   or IEP. § 1401(9)(D).”).


115.    As the Court opined in ​Endrew F.​:

           “Even though ‘Congress was rather sketchy in establishing substantive
           requirements’ under the Act, ​id.,​ at 206, 102 S.Ct. 3034 ​the Court nonetheless
           made clear that the Act guarantees a substantively adequate program of
           education to all eligible children​, ​id.,​ at 200-202, 207, 102 S.Ct. 3034; see ​id.,​ at
           193, n. 15, 102 S.Ct. 3034 (describing the ‘substantive standard ... implicit in the
           Act’). We explained that this requirement is satisfied, and a child has received a
           FAPE, if the child's IEP sets out an educational program that is ‘reasonably
           calculated to enable the child to receive educational benefits.’ ​Id.,​ at 207, 102
           S.Ct. 3034. For children receiving instruction in the regular classroom, this would
           generally require an IEP ‘reasonably calculated to enable the child to achieve
           passing marks and advance from grade to grade.; ​Id.,​ at 204, 102 S.Ct. 3034; ​see


                                                                                                        23
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 24 of 35




            also​ ​id.,​ at 203, n. 25, 102 S.Ct. 3034.”

   Endrew​ ​F.​ ​v.​ ​Douglas​ ​County​ ​School​ ​District,​ 137 S.Ct. 988, 995-996 (2017) (emphasis

   added)


116.    Here, the Hearing Officer ignores the substantive obligation to actually implement an

   IEP as written, which is made plain by the language of 20 U.S.C. § 1401(9), requiring

   that students receive a special education “in conformity with the individualized education

   program.”

117. IDEA is explicit with regards to when a procedural violation has occurred. ​The law is
   clear in this regard:
           In matters alleging a procedural violation, a Hearing Officer may find that a child
           did not receive a free appropriate public education only if the procedural
           inadequacies— (I) impeded the child's right to a free appropriate public
           education; (II) significantly impeded the parents' opportunity to participate in the
           decision making process; or (III) caused a deprivation of educational benefits.

118.    The Hearing Officer only analyzes the District’s failure to implement trials of the

   Student’s goal, without going into any detail as to the other inadequacies with the MP’s

   IEP and the District’s failure to implement an individualized educational program that is

   reasonably calculated to meet the needs of MP. But this narrows the claims being brought

   by the Petitioners.

119.    At the outset, Hearing Officer attempts to justify narrowing Petitioners’ claims, while

   acknowledging other issues clearer set forth in the complaint and at hearing. But, he gave

   those other claims little consideration, despite the clear focus placed upon those claims

   throughout:

            The amended due process complaint raised other issues that were not argued as
            violations in the guardian’s post-hearing brief; specifically, issues pertaining to
            whether the student received adequate nutrition while at school and whether the
            student’s alertness/sleeping during school was appropriately addressed by the
            school district. Although a lot of testimony and documentary evidence was


                                                                                                   24
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 25 of 35




           devoted to these issues, the guardian failed to address them in the arguments
           contained in the post-hearing brief. Accordingly, these issues are deemed to have
           been withdrawn by the guardian and they have been waived for purposes of this
           proceeding. Assuming arguendo that these issues were not waived by the
           guardian’s failure to present any argument thereupon, the evidence in the record
           does not support these allegations by the guardian.

   HO Decision at 3. But these facts were set forth in Petitioners complaint and highlighted

   in their brief. Petitioners set forth detailed assertions pertaining to MP’s sleeping during

   the school day and not eating. The claims were expressed broadly to contend that MP’s

   IEP was neither reasonably calculated to provide her a FAPE and not being implemented.


120.    The evidence on the record was clear that MP was sleeping at school, she was not

   being fed consistently at school, she was not drinking water, and her IEP was not being

   implemented.

121.    The Hearing Officer ignores these issues.

122.    Here, the Hearing Officer tries to excuse the District’s obligations by stating that “the

   guardian kept the student out of school so frequently,” before concluding that “it is not

   reasonable for the guardian to blame the school district” and that “[t]he guardian chose to

   not let the student attend school.” HO Decision at 24. But “a child's entitlement to special

   education should not depend upon the vigilance of the parents[.]” ​M.C. v. Central

   Regional School District​, 81 F.3d 389, 397 (3d Cir. 1996). Furthermore, as indicated by

   the multiple requests from MP’s medical providers, MP had a medical condition that

   warranted instruction within the home, and the absences she accrued were for excused

   medical reasons. P2 at 1-8.

123.    The Hearing Officer cites to representations made by the District of conversations

   that allegedly took place with Darlene Santos, in which the District states that Ms. Santos

   informed representatives of the School District that MP’s neurologist requested the


                                                                                               25
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 26 of 35




   temporary medical excusal and instruction in the home on the basis of misrepresentations

   made by the guardian. HO Decision at 10. In other words, the Hearing Officer relied on

   hearsay to justify his conclusion that “the guardian has not established any medical or

   other reason why the student would need to be educated in the home.” HO Decision at

   28.

124.     But, from 11/9/2018 through 2/11/2019, the only first-hand evidence received from

   any of MP’s doctors was consistent in providing MP with requests for medical excusals

   and requests for instruction in the home. P2 at 1-8.

125.     The requests came from more than one doctor, each of whom was familiar with MP’s

   complex medical condition and felt it was a reasonable request to accommodate MP’s

   educational needs in the home. P2 at 1-8.

126.     The Hearing Officer was not a medical professional and makes no claim to be one.

127.     Under IDEA’s ederal regulations, the District was obligated to provide MP with

   related services that are required to assist her in benefiting from special education. 34

   C.F.R. § 300.34. And this includes medical services provided by a licensed physician to

   determine a child’s medically related disability that results in the need for special

   education and related services. C.F.R. § 300.34(c)(5).

128.     If there was any doubt as to the seriousness of Rett syndrome and the ways in which

   it manifests resulting in the need for special education and related services, then the

   District should have issued a Permission to Reevaluate, including a request for consent to

   have a physician provide an evaluation to inform the District’s educational program for

   MP. This never occurred.




                                                                                               26
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 27 of 35




129.    IDEA underscores a school's obligations to offer a “continuum of alternative

   placements” “​to meet the needs of children with disabilities for special education and

   related services​,” which, in some cases, would entail the provision of “home instruction.”

   34 C.F.R. § 300.115; ​see ​34 C.F.R. § 300.39 (“​Special education means specially

   designed instruction, at no cost to the parents, to meet the unique needs of a child with a

   disability, including” ​“[i]nstruction conducted...in the home….”) So IDEA envisions a

   situation in which an eligible student would require instruction conducted in the home.

130.    The District did not appropriately respond to MP’s

                       Independent Education Evaluation (IEE)

131.    On April 8, 2019, Guardian requested an IEE consisting of the following assessments:

           An independent psychological evaluation at District expense, conducted by a
           bilingual psychologist (fluent in both English and Spanish), evaluator selected by
           the Guardian, and results utilized to develop an appropriate program and
           placement for [MP];

           An independent feeding evaluation by a feeding specialist trained, skilled and
           experienced in working with children with significant disabilities, selected by the
           Guardian, at the Parkland School District’s expense, by an evaluator selected by
           the Guardian, with the results to be utilized to develop an appropriate program
           and placement for [MP];

           An independent physical therapy evaluation by a physical therapist trained,
           skilled and experienced in working with children with significant disabilities,
           selected by the Guardian, at the Parkland School District’s expense, by an
           evaluator selected by the Guardian, with the results to be utilized to develop an
           appropriate program and placement for [MP];

           An independent Augmentative and Alternative Communication Evaluation
           (AAC) by an evaluator skilled and experienced in working with students with
           significant speech and language deficits, at the Parkland School District’s
           expense, by an evaluator selected by the Guardian, with the results to be utilized
           to develop an appropriate program and placement for [MP]; and,

           An independent OT evaluation administered by an Occupational Therapist
           trained, skilled and experienced in working with children with significant
           disabilities, selected by the Guardian, at the Parkland School District’s expense,


                                                                                               27
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 28 of 35




            by an evaluator selected by the Guardian, with the results to be utilized to develop
            an appropriate program and placement for [MP].

   S-18

132.     Per ​34 C.F.R. Sec. 300.502.(b) the District is legally mandated to respond to IEE

   requests in one of two specific manners:

       (1)​ A parent ​has the right​ to an independent educational evaluation at public expense if
       the parent disagrees with an evaluation obtained by the public agency
       (2)​ If a parent requests an independent educational evaluation at public expense, the
       public agency must, ​without unnecessary delay​, either -
         (i)​ ​File​ a due process complaint to request a hearing to show that its evaluation is
         appropriate; or
         (ii)​ Ensure that an independent educational evaluation is ​provided at public expense​,
         unless the agency demonstrates in a hearing pursuant to §§ 300.507 through 300.513
         that the evaluation obtained by the parent did not meet agency criteria.

133.     Here, the District neither provided the IEE or filed for Due Process to defend their

   evaluation. Decision p. 13 ¶ 48.


134.     The law is clear that Petitioner “has a right to an independent educational evaluation”

   and the District must respond to invocation of this right in a certain matter as described

   above (provide the IEE or file to defend their evaluation).


135.     The Hearing Officer correctly found that the District was “in violation of IDEA”

   when responding to the Parent’s right to an independent evaluation. Decision p. 19.

   Further, he admitted that the regulations “leave no room” for alternative processes. Id. p.

   30.


136.     Instead of ordering an IEE, the Hearing Officer commits legal error and orders

   training for staff responding to IEE requests. However, the statute is clear that “right”

   which was violated was a to an IEE, and it runs contrary to the clear and obvious


                                                                                                   28
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 29 of 35




   statutory structure to order training for a violation of Parent’s right to an IEE. The

   Hearing Officer should have ordered the IEE. As noted above by the Hearing Officer, the

   statutory construct is simple and strict, and the District violated this statute when

   responding to the IEE as a matter of right.


137.    The decision to not award an IEE as a matter of right was an error of law.


138.    The Hearing Officer also made error of law and fact when determining that the

   evaluation performed by the District was appropriate.


                                 Compensatory Education

139. The IDEA grants a court reviewing an IDEA claim the authority to grant whatever
   relief it "determines is appropriate." 20 U.S.C. § 1415(i)(2).

140. The Hearing Officer committed a legal error when he determined that the District did
   not deny MP of a FAPE.

141. As a result of this legal error, the Hearing Officer did not analyze whether
   compensatory education was due to Student.

142. When a known violation occurs a remedy is necessary "to preserve a handicapped
   child's right to a free education." ​Id. ​(citing ​Jefferson County Bd. of Educ. v. Breen​, 853
   F.2d 853, 857-58 (11th Cir. 1988)). Here, it is in the interests of judicial economy to
   create the remedy necessary to preserve MP’s rights.

143. The Hearing Officer had broad authority to fashion an appropriate remedy and it was
   necessary for him to do so to preserve MP’s right to a free appropriate public education.
   His failure to find that MP’s rights had been violated and provide a remedy for the
   violations was reversible error, and to uphold such a decision would render IDEA and
   504 protections meaningless.

144. Appropriate remedies under the IDEA are determined on a case-by-case basis. In
   each case, a court will evaluate the specific type of relief that is appropriate to ensure that
   a student is fully compensated for a school district's past violations of his or her rights
   under the IDEA and develop an appropriate equitable award. ​D.F. v. Collingswood


                                                                                                 29
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 30 of 35




   Borough Bd. of Educ.​, 694 F.3d 488, 498-99 (3d Cir. 2012).

145.    The decision to not grant compensatory education was also based on factual error.

146. The Hearing Officer heard copious evidence regarding MP’s needs that were not met
   by the District. This evidence showed needs related to several areas in which
   compensatory services could have been provided.

147. The Hearing Officer was aware of MP’s needs and the services she required to be
   provided a FAPE. Here, Student’s needs for nursing services and instruction in the home
   were well known by the District. The failure to implement these services and
   modifications creates a deprivation that cuts across all curricular domains. The record
   certainly supports a remedy, and the denial of a remedy based on the record was
   reversible factual error.

   COUNT II: Section 504 - Errors of Law and Fact

148.    Petitioners incorporate by reference all allegations set forth above and below.

149.    For reasons similar to those under IDEA, the Hearing Officer decided not to remedy

   the school district’s violation of IDEA’s requirements concerning independent

   evaluations by granting MP an independent evaluation. The Hearing Officer made a

   reversible error by declining to remedy the school district’s violation of IDEA’s

   requirements concerning independent evaluations by granting MP an independent

   evaluation.

150.    Similarly, the Hearing Officer never addressed the school district’s failure to timely

   provide for reasonable accommodations under Section 504, when MP’s doctors requested

   accommodations. The District was notified of MP’s disabilities and medical needs at

   school. The District did not timely provide MP with the necessary accommodations to

   allow MP safe access to school. The Hearing Officer failed to address these issues.


   COUNT V: SECTION 504 AND TITLE II DISABILITY DISCRIMINATION



                                                                                             30
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 31 of 35




151.    Petitioners incorporate by reference all allegations set forth above and below.

152.    Pursuant to the ADA, no qualified individual with a disability shall, by reason of such

   disability, be excluded from participation in or be denied the benefits of the services,

   programs or activities of a public entity, or be subjected to discrimination by any such

   entity. 42 U.S.C. § 12131.

153.    Student. is a “qualified individual with a disability” within the meaning of 42 U.S.C.

   § 12131 and § 12132. ​See id.

154.    The District is a “public entity” within the meaning of the ADA. 42 U.S.C. §

   12131(1).

155.    The District is responsible for providing services, programs and or activities to school

   age children who reside within the boundaries of the District.

156.    Title II of the ADA requires that public schools not discriminate against students on

   the basis of their disability, and provide reasonable accommodation to students with

   disabilities.

157.    The District’s actions were intentional or otherwise deliberately indifferent when

   discriminating against Student.

158.    By their aforementioned acts and omissions the District

        a. excluded Student from participation in, and denied her the

            benefits of, a service, program or activity made available to others;

        b. denied her the opportunity to participate in or benefit from an aid, benefit, or

           service on a basis that is equal to, and as effective as, that provided to others; or




                                                                                                   31
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 32 of 35




        c. provided her with insufficient accommodations, benefit or service that was not as

           effective in affording equal opportunity to obtain the same result, to gain the same

           benefit, or to reach the same level of achievement as that provided to others;

   and thereby discriminated against Student on the basis of her disabilities.

159.    The District had actual knowledge of Student’s complex needs and knowingly and

   deliberately chose to deny Student reasonable accommodations and services

   commensurate with the known needs. Further, the District went as far as disenrolling

   Student and completely denying services when medical needs were not accommodated.

160.    Similarly, Section 504 and its implementing regulations, 34 C.F.R. Part 104 ​et seq.,

   require that federal funds recipients provide students with disabilities access to FAPE and

   prohibit the exclusion of, or discrimination against, any otherwise qualified individual

   with a disability.

161.    As discussed herein, Student is disabled as defined by Section 504, she is “otherwise

   qualified” to participate in the school’s programs and activities, and he was excluded

   from participation in, denied the benefits of, or subject to discrimination at, the school.

162.    Student was intentionally discriminated against in violation of Section 504 when the

   District, ​inter alia, ​failed to provide nursing services, allowed student to go without food

   and water in school while she was suffering from partial complex seizures with impaired

   consciousness, denied MP’s doctors’ request to provide her with educational services in

   the home, provided the school district’s policies available online in English only, failed to

   provided translated documents to guardian relating to MP’s educational program, called

   the guardian to pick up MP when she had a seizure in school because the District did not




                                                                                                 32
       Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 33 of 35




   have a nurse to accompany MP during transport, and disenrolled Student based on

   disability based struggles.

163.    As a result of these denials, MP lost a significant amount of weight and had to have a

   gastrostomy tube placed, missed over one hundred days of school

164.    As a result of the District’s discrimination Plaintiffs sustained actual damages

   including, monetary, emotional, physical, educational, social, behavioral, and other

   psychological/medical damages.

165.    The violative actions by the District were carried out with full knowledge that they

   were violating Plaintiff’s rights, and the District was intentionally violative of these well

   established rights.

166.    The District’s actions in violation of Student’s rights constitutes deliberate

   indifference.

167.    WHEREFORE, Plaintiffs demand judgment against Defendant awarding Plaintiffs

   compensatory damages, attorneys’ fees, expert fees and costs incurred during this Court

   as permitted and any such other relief as the Court deems equitable and just.

   COUNT IV: IDEA SECTION 615(I)(2)(C) - Additional Evidence

168.    Petitioners incorporate by reference all allegations set forth above and below.

169.    In the event the matter is not decided as a matter of law, Petitioners request pursuant

   to 20 U.S.C. § 1415(i)(2)(C)(ii), that the Court accept additional evidence regarding MP’s

   medical conditions, the type and form of services MP requires to receive an appropriate

   education and how any inadequacies in the past programming measures may be remedied

   via a compensatory education award.

170.    Petitioners expect that this evidence might include, expert testimony on MP’s medical



                                                                                               33
          Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 34 of 35




       conditions, educational needs, expert testimony on specific uses of Compensatory

       Education that could benefit MP, a review of the additional services that MP is currently

       receiving due to the historical lack of programming by Defendant, progress reporting

       under the current programming, and any other evidence necessary to formulate an

       appropriate order of equitable relief.

   171.    Such additional evidence will prove that Petitioners are owed relief for denial of a

       FAPE under both section 504 and IDEA

   172.    Such additional evidence will prove that Petitioners are owed relief for violations of

       Title II and section 504 for deliberate indifference.

       COUNT V: IDEA SECTION ​20 U.S.C. § 1415(i)(3)(B)(i)(II) - ATTORNEYS’ FEES

   173.    Petitioners incorporate by reference all allegations set forth above and below.

   174.    Via the Decision on June 12, 2020, Petitioners prevailed on one the claims made in

       the Due Process matter.

   175.    Therefore, Petitioners are entitled to reasonable attorneys’ fees for the results they

       achieved.

   176.    Additionally, due to error by the Hearing Officer noted above, Petitioners also seek

       attorneys’ fees for the entire matter including the instant appeal.

   177.    Defendant never made a written offer pursuant to 20 U.S.C. § 1415(i)(3)(D), so the

       District cannot limit recovery based upon a settlement offer.

   178.    Petitioners are entitled to reasonable attorneys’ fees.

WHEREFORE, Petitioners respectfully request that this Court:

   a. Receive the administrative record;

   b. Receive additional evidence;




                                                                                                    34
        Case 5:20-cv-04447-JFL Document 1 Filed 09/10/20 Page 35 of 35




   c. Reverse the Hearing Officer’s Decision and Order by finding that MP was denied a

      FAPE at some point between November 17, 2017 through October 28, 2019.

   d. Reverse the Hearing Officer’s final Decision and Order dated June 12, 2020 by awarding

      compensatory education to MP for the denial of FAPE found;

   e. Affirm the Hearing Officer’s final Decision and Order dated June 12, 2020 by finding

      that the school district violated IDEA’s requirements concerning independent

      evaluations.

   f. Reverse the Hearing Officer’s final Decision and Order dated June 12, 2020 by awarding

      MP an independent evaluation;

   g. Award Petitioners reasonable attorney’s fees and costs;

   h. Award monetary damages for the District’s intentional discrimination and resulting

      damages;

   i. Grant such other relief as is appropriate.



September 10, 2020                                 Respectfully submitted,

                                                   /s/ Andrew Paul Schweizer, Esq.
                                                   _____________________________

                                                   Andrew Paul Schweizer
                                                   PA Bar ID# 325083
                                                   110 Chipmunk Lane
                                                   Media, PA, 19063




                                                                                             35
